Citation Nr: 1538643	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  10-22 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for Crohn's disease.

2.  Entitlement to an initial evaluation in excess of 30 percent for fistulas, as secondary to Crohn's disease.

3.  Entitlement to an initial evaluation in excess of 30 percent for kidney stones, as secondary to Crohn's disease.

4.  Entitlement to an effective date earlier than May 12, 2009, for an award of service connection for fistulas, as secondary to Crohn's disease.

5.  Entitlement to an effective date earlier than May 12, 2009, for an award of service connection for kidney stones, as secondary to Crohn's disease.

6.  Entitlement to an effective date earlier than May 4, 2009, for an evaluation increased from 20 percent to 60 percent for Crohn's disease. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to February 1968.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  In November 2009, the Veteran and his wife testified during an RO hearing in Phoenix, Arizona, before a Decision Review Officer.  Transcripts of both hearings are included in the VBMS electronic claims file.

The issue of whether there was clear and unmistakable error (CUE) in prior final rating decisions assigning the Veteran a 20 percent evaluation and denying ratings in excess thereof, for partial resection of the ileum and ascending colon in treatment of acute regional enteritis (now rated as Crohn's disease) has been raised by the record in a May 2009 statement and multiple times thereafter, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  At his June 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an evaluation in excess of 60 percent for Crohn's disease.

2.  At his June 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an initial evaluation in excess of 30 percent for fistulas, as secondary to Crohn's disease.

3.  At his June 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an initial evaluation in excess of 30 percent for kidney stones, as secondary to Crohn's disease.

4.  At his June 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an effective date earlier than May 12, 2009, for an award of service connection for fistulas, as secondary to Crohn's disease.

5.  At his June 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an effective date earlier than May 12, 2009, for an award of service connection for kidney stones, as secondary to Crohn's disease.

6.  VA was in possession of no relevant evidence within one year prior to the receipt of the Veteran's claim for an evaluation in excess of 20 percent for Crohn's disease on May 4, 2009.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to an evaluation in excess of 60 percent for Crohn's disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal for the issue of entitlement to an initial evaluation in excess of 30 percent for fistulas, as secondary to Crohn's disease, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal for the issue of entitlement to an initial evaluation in excess of 30 percent for kidney stones, as secondary to Crohn's disease, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of the appeal for the issue of entitlement to an effective date earlier than May 12, 2009, for an award of service connection for fistulas, as secondary to Crohn's disease, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

5.  The criteria for withdrawal of the appeal for the issue of entitlement to an effective date earlier than May 12, 2009, for an award of service connection for kidney stones, as secondary to Crohn's disease, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

6.  The criteria for an effective date prior to May 4, 2009, for an evaluation increased from 20 percent to 60 percent for Crohn's disease have not been met. 38 U.S.C.A §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.

At his June 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issues of entitlement to an evaluation in excess of 60 percent for Crohn's disease; entitlement to an initial evaluation in excess of 30 percent for fistulas, as secondary to Crohn's disease; entitlement to an initial evaluation in excess of 30 percent for kidney stones, as secondary to Crohn's disease; entitlement to an effective date earlier than May 12, 2009, for an award of service connection for fistulas, as secondary to Crohn's disease; and entitlement to an effective date earlier than May 12, 2009, for an award of service connection for kidney stones, as secondary to Crohn's disease.  As to these issues there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  There are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  This is the situation in the instant appeal, where the facts are not in dispute and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

Earlier Effective Date

The Veteran has contended that he is entitled to an earlier effective date for the increase from a 20 percent to a 60 percent rating for his service-connected Crohn's disease.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  If an increase in disability precedes the claim by a year or less, the proper effective date is the date that the increase is shown to have occurred, or be factually ascertainable.  38 C.F.R. § 3.400(o)(2).

The "date of the claim" means the date of the application based upon which benefits are awarded, not the original claim for service connection.  See Sears v. Principi, 16 Vet. App. 244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 also refer to the date an application is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. §§ 3.1(p), 3.155; Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

In addition, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999). 

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156.  When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award of compensation is date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

Finally, where evidence requested in connection with a claim for benefits (to include identifying information and releases for private treatment records) is not received within a year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

In this case, a September 1968 rating decision assigned the Veteran a 20 percent rating for a partial resection of the ileum and ascending colon in treatment of acute regional enteritis.  The Veteran did not appeal this decision within one year, and so it became final.  The Veteran filed a claim for an increased rating in February 1970, which was denied in a June 1970 rating decision.  The Veteran did not appeal this decision within one year, and it too became final.  The Veteran filed another claim in May 1972 seeking a higher rating, which was denied in August 1973.  The Veteran did not appeal this decision and it became final.

VA next received a claim for an increased rating on May 4, 2009.  In granting this claim, the RO reclassified the Veteran's disability as Crohn's disease.  Prior to VA's receipt of the Veteran's 2009 claim, all prior rating decisions had become final, and no unadjudicated claims, formal or informal, remained pending.  Furthermore, the record evidence shows that the Veteran did not receive any medical care from VA facilities, and therefore no treatment records were in VA's possession prior the Veteran's May 4, 2009 claim.

The Veteran, in a May 2009 statement and thereafter, has stated that he is entitled to an earlier effective date because VA committed error in its September 1968 rating decision assigning a 20 percent rating to his Crohn's disease.  The RO construed this as a claim for an earlier effective date, but under this analysis the Board may not overturn a final decision.  The Veteran's claim should thus be construed as a claim for clear and unmistakable error (CUE) in the prior final rating decisions concerning the rating assigned for the service-connected Crohn's disease.  This claim must be developed and decided by the RO before the Board has jurisdiction to review it.  For these reasons, the Board refers the Veteran's CUE claim to the RO as described in this decision's introduction.

The Board finds that there is no legal basis for assignment of a compensable rating effective any earlier than May 4, 2009.  In reaching this conclusion, the Board has considered whether an increase in the Veteran's Crohn's disease was factually ascertainable up to one year prior to his claim.  Here, however, there was no relevant evidence in VA's possession within one year prior to the receipt of the Veteran's May 2009 claim.  The Board thus finds that an earlier effective date for the grant of an evaluation increased from 20 percent to 60 percent for service-connected Crohn's disease is not warranted.  Where, as here, the law, and not the evidence, is dispositive, the appeal must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



[CONTINUED ON THE NEXT PAGE]







ORDER

The appeal on the issue of entitlement to a rating in excess of 60 percent for Crohn's disease has been withdrawn and is dismissed.

The appeal on the issue of entitlement to a rating in excess of 30 percent for fistulas, as secondary to Crohn's disease, has been withdrawn and is dismissed.

The appeal on the issue of entitlement to a rating in excess of 30 percent for kidney stones, as secondary to Crohn's disease, has been withdrawn and is dismissed.

The appeal on the issue of entitlement to an effective date earlier than May 12, 2009, for an award of service connection for fistulas, as secondary to Crohn's disease, has been withdrawn and is dismissed.

The appeal on the issue of entitlement to an effective date earlier than May 12, 2009, for an award of service connection for kidney stones, as secondary to Crohn's disease, has been withdrawn and is dismissed.

An effective date prior to May 4, 2009, for an evaluation increased from 20 percent to 60 percent for Crohn's disease is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


